Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (10,345,856). Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (10,297,785). Each discloses a foldable apparatus for receiving a foldable device (100; 100; respectively), comprising a casing (1000 or 108 and 1000; 200) for receiving the foldable device, including a body (including 108; defined on upper surface of 200) for providing an accommodation to the foldable device, and a bending zone (1110; including 300) for folding the body from an unfolded position (Figure 1; Figure 1) to a folded position (Figure 5; Figure 4D), including a stress relaxation structure (at 1108; 300) for retaining the body to the folded position and reversing the body to the unfolded position, wherein the stress relaxation structure includes a bellow structure (108; 300) that includes at least one convex portion (107; one portion of the bellow structure) and at least one concave portion (106; another portion of the bellow structure immediately adjacent the one portion), and wherein a thickness of the stress relaxation structure is uniform (see Figure 5; see Figure 4D), the at least one convex portion and the at least one concave portion are connected alternately, and a distance between adjacent convex portions is decreased while unfolding the foldable apparatus.  
As to claim 2, each discloses the body (including 108; defined on the upper surface of 200) including a first part (on one side of 108; 210a) and a second part (on other side of 108; 210b) and the stress relaxation structure (at 1108;300 ) connects the first part and the second part. 
As to claim 4, Ahn et al. disclose the first part and the second part including a peripheral frame structure (see Figure 1; see Figure 1).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (10,345,856). Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (10,297,785). Song and Ahn et al. each disclose a foldable apparatus for receiving a foldable device, comprising a casing (1000 or 108 and 1000; 200) for receiving the foldable device, including a first portion (108 or 105; 210a and 220a) and a second portion (106, 107 and 1110; including 300), wherein the first portion is structured to provide an accommodation to the foldable device, and the second portion is a bending area for the first portion while being folded from an unfolded position (Figure 1; Figure 1) to a folded position (Figure 5; Figure 4D), wherein the second portion is designed to have a stress relaxation structure (at 1108; including 300) in order to retain the folded position and reverse the first portion to the unfolded position, wherein the stress relaxation structure includes a bellow structure (108; 300) that includes at least one convex portion (107; one portion of the bellow structure) and at least one concave portion (106; another portion of the bellow structure immediately adjacent the one portion), and wherein the at least one convex portion and the at least one concave portion are connected alternately, and a distance between adjacent convex portions is increased while folding the foldable apparatus, and wherein one of the at least one concave portion has an inner side (inner end of 106; facing up in Figures 1 and 2) and an outer side (outer end of 106; facing down in Figures 1 and 2), the inner side faces toward a direction of an accommodation for receiving the foldable device, the outer side faces toward another direction opposite to the direction, and the inner side and the outer side cooperatively form a buffer (as in Figure 4B; as in Figure 5D) protruding toward the direction.      

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Song and Ahn et al. in view of Stroetmann (2016/0014914). As to claim 3, neither one of Song and Ahn et al. disclose a window. However, Stroetmann discloses a similar foldable apparatus with a first part and a second part including a window (revealing 506 in Figure 5A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of either one of Song and Ahn et al. with a window in the manner of Stroetmann as claimed, as such a modification would predictably provide internal viewing of the apparatus from the outside of the apparatus. . 
As to claim 5, Stroetmann further discloses the first part, the second part and the stress relaxation structure being integrally molded. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of either one of Song and Ahn et al. of a similar integrally molded construction in the manner of Stroetmann as claimed, as such a modification would predictably provide a more easily provided single component.  

Applicant’s arguments with respect to claims 1-5 and 15  have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claim amendments overcome the previous grounds of rejection, but the newly applied references appear to anticipate or render obvious in combination the now claimed subject matter. The criticality of the stress relaxation structure having a uniform thickness would appear to be dubious, as applicant discloses thickness uniformity may or may not be employed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                   /BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG